Citation Nr: 1421368	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-13 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for tension headaches from April 2, 2004 through April 4, 2012, and to a rating higher than 30 percent since April 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had lengthy service in the Marine Corps Reserves, including active duty for training (ACDUTRA) from May to August 1996 and active duty (AD) from January to July 1998 and from October to December 1998.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in February 2012, at which time it was remanded for further development.  In November 2012, following the requested development, the Appeals Management Center (AMC) in Washington, DC, increased the rating for the Veteran's tension headaches from 0 percent (i.e., noncompensable) to 30 percent effective April 5, 2012.  Also in November 2012, the AMC confirmed and continued the initial 10 percent ratings for the degenerative joint disease (i.e., arthritis) of the Veteran's left knee and for the other post-operative residuals of his left knee meniscectomy.  

In April 2013, the Board denied all of the Veteran's claims for higher ratings.  He appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented the Veteran in his appeal to the Court, whereas VA's Office of General Counsel represented the Secretary of the agency.  In October 2013, the parties filed a Joint Motion for Partial Remand asking the Court to vacate the Board's decision denying:  1) a compensable rating for the tension headaches from April 2, 2004 through April 4, 2012, and 2) a rating higher than 30 percent since April 5, 2012.  As reason for vacating the Board's decision denying this claim for these two time periods, the parties agreed that the Board had failed to adequately discuss evidence of record, namely, the Veteran's statements that he had prostrating tension headaches from April 2, 2004 to April 4, 2012, so during the initial period at issue, and its finding that after April 5, 2012, his tension headaches were not "causative of severe economic inadaptability."  

The parties also asked the Court not to disturb the Board's ruling with respect to the initial 10 percent ratings for the degenerative joint disease of his left knee and for the other post-operative residuals of his left knee meniscectomy.  The parties therefore asked that the Court only remand the claim denying higher ratings for the tension headaches so the Board could consider the additional evidence of record concerning this claim and adjudicate it with adequate reasons and bases.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 3.155(a).  The Court granted this Joint Motion for Partial Remand in an October 2013 Order and since has returned the file to the Board for this additional consideration.  

The issue of entitlement to a rating higher than 30 percent for the tension headaches since April 5, 2012, is being remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Whereas the Board, instead, is going ahead and readjudicating the issue of entitlement to an initial compensable rating for these tension headaches for the initial period at issue - from April 2, 2004 through April 4, 2012.


FINDING OF FACT

From April 2, 2004 through April 4, 2012, the Veteran reportedly had tension headaches approximately one or more times a week that were prostrating in nature but did not have an adverse impact on his employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria are met for the higher 30 percent rating, though no greater rating, for the tension headaches during even the initial period at issue from April 2, 2004 through April 4, 2012.  38 U.S.C.A. §§ 1155, 5103. 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Standard of Review

In deciding this claim, the Board has reviewed all of the evidence in the claims file, both the physical and electronic (meaning paperless) portions of it, and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning the claim.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, both the medical and lay evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against a claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the AOJ - which, here, is the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, if notice was not provided before initially adjudicating a claim or, if provided, it was inadequate or incomplete, to "cure" this timing defect in the provision of the notice and render it harmless VA need only provide all necessary notice, give the claimant opportunity to submit additional evidence and/or argument in response to it, and then readjudicate the claim, including in a statement of the case (SOC) or supplemental SOC (SSOC).  This preserves the intended purpose of the notice since the Veteran is still provided meaningful opportunity to participate effectively in the adjudication of his claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

Here, to this end, a May 2004 letter informed the Veteran of the requirements for establishing his entitlement to service connection for his tension headaches, including of his and VA's respective responsibilities in obtaining relevant evidence that would tend to support his claim.  See id.; Quartuccio, 16 Vet. App. at 187.  But his appeal concerns the noncompensable rating initially assigned for his tension headaches following the granting of service connection for this disability, so pertains to a "downstream" issue.  In initial-rating cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled by the granting of the underlying claim of entitlement to service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA does not then have to provide additional notice in this circumstance concerning the "downstream" disability rating and effective date elements of the claim.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin v. Peake, 22 Vet. App. 128 (2008), and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved, and this occurred in this particular instance.  The Veteran therefore has received all required notice concerning this claim.

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U. S. Supreme Court made clear that VCAA notice errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran has this burden of proof of not only establishing error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of his claim.  The Veteran has not made any such pleading or allegation.

Moreover, during the course of this appeal for a higher initial rating for this disability, VA notified him of the information and evidence necessary to substantiate and complete his claim. VA informed him that, in order to establish his entitlement to an increased rating for a service-connected disability, the evidence had to show the disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling the lower Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (concluding that "generic" notice in response to a claim for an increased rating is all that is required, not also notice of specific diagnostic codes (DCs), etc.).


VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence necessary to substantiate this claim.  To this end, VA obtained or ensured the presence of records and reports reflecting his treatment by or through VA from June 2001 through July 2009, as well as records and reports reflecting his treatment by or through the following private health care providers:  the Memorial Medical Center in January 2002, the Touro Ambulatory Surgery Center in January and February 2009, and Orthopaedic Associates of New Orleans from January 2009 to June 2010.  As well, there is a transcript of the December 2004 hearing he had at the RO before a local Decision Review Officer (DRO).

As well, in June 2004, April 2007, and April 2012, VA examined the Veteran, in part, to determine the extent of impairment attributable to his service-connected tension headaches.  The VA examination reports show the examiners interviewed and examined him, documented his medical condition, and rendered appropriate diagnoses and opinions consistent with the other evidence of record and the applicable rating criteria.  In April 2012, the VA examiner also reviewed the claims file for the history of this disability.  Therefore, the Board concludes that, taken together, the VA examinations are adequate for evaluation purposes, such that additional examination is not needed, especially since the Board is only reassessing the severity of this service-connected disability from April 2, 2004 through April 4, 2012, so only up until the time of that most recent examination.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate effectively in the development of this claim.  He has not identified any outstanding evidence that could support this claim; and there is no evidence of any prejudicial VA error in notifying or assisting him with this claim or that could otherwise affect the essential fairness of its adjudication.  Accordingly, the Board will proceed to deciding this claim, at least as concerning this initial period at issue.


III.  The Merits of this Initial-Rating Claim

The Veteran contends that the initial 0 percent (noncompensable) rating for his tension headaches does not adequately reflect the level of impairment caused by this disability.  Therefore, he maintains that a higher initial rating is warranted, especially seeing as though the rating for this disability was increased to 30 percent during the pendency of this appeal, so an acknowledgment that it had worsened at least as of April 5, 2012.  But he believes it was as severe even prior to that date.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  All reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14 (2013).


In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007) (extending this practice even to claims that do not involve initial ratings).

The Veteran's service-connected tension headaches have been assigned an initial noncompensable disability rating from April 2, 2004 through April 4, 2012, pursuant to 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2013).  According to this code, a 50 percent rating is warranted for tension (migraine) headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id. 

During VA treatment from July 2004 through May 2009, the Veteran reported that he was having headaches as frequently as once a week.  In September 2004 he was prescribed Zomig.  The records substantiate treatment for an active headache in March and July 2005.  In March 2005 he was given injections for pain and nausea, and in July 2005 he was offered an injection for pain but refused.  The treatment records do not however mention that his headaches had any impact on his work or economic adaptability.

During his June 2004 VA compensation examination, the Veteran reported having headaches one to two times a week lasting as short as 20 minutes or as long as several hours.  It was noted that he did not have any visual or other neurological experiences except dizziness occasionally.  The headaches were characterized as bitemporal in location.  The examiner diagnosed nonspecific headaches.


The Veteran had another VA compensation examination in April 2007.  His headaches were described as hammering or sharp in nature, which could be anywhere in the head accompanied by phonophotophobia and worsened by exhaustion.  The examiner noted that the Veteran had headaches once a week.  It was also noted that he had been prescribed various medications without relief.  Although the April 2007 examiner opined that the Veteran's headaches would have an adverse impact on the performance of his daily activities, such as chores, shopping, recreation, and participation in sports, this examiner also indicated they would not significantly affect the Veteran's occupation - so, again, his economic adaptability and seeming earning capacity or potential.

During his December 2004 DRO hearing, the Veteran testified that he had three to four headaches a week.  He described them as "bad headaches" to the point that he could not do anything but "just lay down at work, or go back to my little Tylenols." He also testified that sometimes he had to pull over while driving home to avoid any accidents on the road.  He stated that rest helped to alleviate his headaches.  But he conceded that he did not miss any time from work because of his headaches.  He stated that he had two jobs and could not afford to be absent from work for fear of losing his job.  In addition, in his May 2008 substantive appeal (on VA Form 9), he stated that he had headaches two to three times a week that were prostrating in nature.  In a July 2009 statement his representative maintained the headaches were "prostrating and sharp in nature."

Neither the rating criteria nor the Court has defined the term "prostrating".  According to Webster's New World Dictionary of American English, Third College Edition 1080 (1986), "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."  As pointed out in the Joint Motion for Partial Remand, "inadaptability" is also not defined in Diagnostic Code 8100, nor can a definition be found elsewhere in Title 38 of the Code of Federal Regulations.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).

Further, it has been held that nothing in Diagnostic Code 8100 requires that the claimant be completely unable to work in order to qualify for a 50 percent rating. Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard it was explained by the Court that if "economic inadaptability" were read to import unemployability, the appellant, should he or she meet the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability resulting from a service-connected disability (TDIU) rather than just a 50 percent rating.  Id., citing 38 C.F.R. § 4.16 (2013).  In the Pierce case, the Court discussed the notion that consideration must also be given as to whether the disability is capable of producing severe economic inadaptability, regardless of whether the condition is actually causing such inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446 (2004).  In this regard, the decision mentions that VA conceded that the words "productive of" could be read to mean either "producing" or "capable of producing."  Id. at 446, 446-447. 

The Veteran's representative has also emphasized that that the Court has held that the term "productive of severe economic inadaptability" can be read as having either the meaning of "producing" or the more liberal meaning "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (citing Brown v. Gardner, 513 U.S. 115, 118 (1994).

So, here, resolving all reasonable doubt in the Veteran's favor, the Board finds that he met the criteria for an initial 30 percent rating for his tension headaches even earlier, namely, during even the initial period at issue from April 2, 2004 through April 4, 2012 (so not just as of April 5, 2012).  The evidence indicates he has prostrating headaches occurring approximately 4 or more times a month, if accepting that he has at least one a week.  See June 2004 and April 2007 VA examination reports.  The evidence of record also indicates they can last anywhere from 20 minutes to several hours.  See June 2004 VA examination.  

He has sufficiently described them as prostrating by his statements that they render him unable to do anything.  See December 2004 DRO transcript.  In addition, the April 2007 VA examiner described the Veteran's headaches as hammering or sharp in nature, which impacted his performance of daily activities.  Therefore, the evidence of record supports a finding that he had prostrating headaches even during this initial period at issue.

In order to be entitled to a rating exceeding 30 percent, however, the evidence also must show that the Veteran has headaches of very frequent completely prostrating intensity, and prolonged attacks productive of (or capable of producing) severe economic inadaptability.  Having evaluated both the lay and medical evidence in the record, the Board concludes that the criteria for the assignment of an even greater 50 percent rating were not met during this initial period at issue from April 2, 2004 through April 4, 2012.  In essence, the evidence does not demonstrate very frequent and prolonged headaches, producing or capable of producing severe economic inadaptability.

While it has been established that the Veteran has had on average four or more headaches a month characterized by prostrating attacks, there nevertheless is no indication they were producing or capable of producing severe economic inadaptability.  He is a firefighter and emergency medical technician.  During his December 2004 DRO hearing, he testified that he did not take any time off from work because of his headaches.  Instead, he stated that he would lie down or take pain medication.  Despite VA's March 2006 notice informing him of the potential importance of employment records indicating time lost from his job, he has submitted no evidence substantiating the number of times he has left work on account of his headaches or providing indication of some other way they are impairing his job performance.  In addition, the April 2007 VA examiner opined that, while the headaches could impact the Veteran's activities of daily living, they did not have any effect on his occupation.  Hence, the preponderance of the competent and credible (so ultimately probative) evidence of record shows that from April 2, 2004 through April 4, 2012, his tension headaches were not causative of severe economic inadaptability.

Further in this regard, it must be emphasized that, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  This is especially true when the Veteran has a rating that is in the higher end of the rating spectrum for the particular disability.  Moreover, the use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991); compare with Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Here, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating (at least what could be considered most of them), each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Accordingly, the evidence does not establish that the requirements for the maximum schedular rating of 50 percent were met during this initial period at issue from April 2, 2004 through April 4, 2012.  Instead, only at most the 30 percent criteria were met, so this is the rating that must be assigned, again, especially when resolving all reasonable doubt in the Veteran's favor.  38 C.F.R. §§ 4.3, 4.7.

IV.  Extra-schedular Consideration

Finally, the Board finds that the Veteran's service-connected disability does not warrant referral for extra-schedular consideration for this initial period at issue from April 2, 2004 through April 4, 2012.  In an exceptional case where a schedular rating is found to be inadequate, there must be consideration of whether an 
extra-schedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111(2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third and final step is to refer the case to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

When working, the Veteran reported that he had functional impairment due to severe headaches resulting in him having to lay down while at work or take medication.  He has testified that he has not missed any actual time from work, however, and he has not submitted any evidence showing that he has taken time off from work because of his headaches.  He did testify that he has to pull over sometimes while driving when he has a headache.  But DC 8100 contemplates headaches with characteristic prostrating attacks at a 30 percent rating, which is being assigned by the Board from April 2, 2004 through April 4, 2012, that is, in addition to the existing continuation of this rating since April 5, 2012. 

Thus, his symptoms associated with this disability do not denote an exceptional or unusual disability picture.  That is to say, the symptoms are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  Again, 38 C.F.R. § 4.1, generally, contemplates that the degrees of disability specified in the Rating Schedule are adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  Also, most, if not all, of the evaluation and treatment he has received for his headaches has been on an outpatient basis, not as an inpatient, certainly not frequent inpatient.  Hence, the Board is not obligated to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 30 percent initial rating, though no greater rating, is granted for the tension headaches as of an earlier point in time - namely, retroactively effective as of April 2, 2004, subject to the statutes and regulations governing the payment of retroactive VA compensation.


REMAND

Unfortunately, a remand is required before deciding the remaining component of this disability-rating claim - as pertaining to the ensuing period also at issue since April 5, 2012.  Although the Board sincerely regrets the additional delay that will result, it is necessary to ensure there is a complete record upon which to decide this remaining component of the Veteran's claim so he is afforded every possible consideration.

As already alluded to, he most recently had a VA examination in April 2012.  During that examination, he reported having headaches two to three times a month.  He stated they were a little less frequent at that time than stated during his earlier April 2007 VA examination, when his headaches were weekly (so at least four times monthly).  The examiner confirmed the Veteran had frequent prostrating and prolonged attacks of migraine headache pain.

In February 2014, the Veteran submitted medical records and a statement indicating that his headaches have increased in severity (frequency and duration).  Therefore, another VA compensation examination is needed reassessing their severity in relation to the applicable rating criteria.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, this remaining component of the claim is REMANDED for the following additional development and consideration:

1.  Obtain all outstanding records concerning treatment for the headaches since April 2012, whether at a VA facility or elsewhere.  The efforts to obtain these records are determined by 38 C.F.R. § 3.159(c)(1) and (c)(2) (2013), depending on who has custody of them.  Also appropriately notify the Veteran if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule the Veteran for another VA compensation examination reassessing the severity of his service-connected tension headaches.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The VA examiner must indicate all present symptoms and manifestations attributable to these service-connected headaches, in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.


3.  Review the report of the examination to ensure it is responsive to the applicable rating criteria.  If not, take corrective action, such as by obtaining all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled to compliance with a remand directive, and the Board itself commits error as a matter of law in failing to ensure compliance).

4.  Then readjudicate this claim for a rating higher than 30 percent for the tension headaches since April 5, 2012, in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


